Citation Nr: 1331304	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to March 1993, and from June 2004 to October 2005, with additional service in the Army Reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision.  This appeal was previously before the Board in January 2013 and was remanded by the Board for further development.  As will be discussed below, the Board finds all requested development was not completed and additional remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2012 the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing.  A transcript of this hearing is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also her file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for a bilateral knee condition was previously denied by the Board in September 1998.

2.  Since the Board's September 1998 decision the Veteran entered an additional period of active military service.  


CONCLUSIONS OF LAW

1. The September 1998 Board decision which denied the Veteran's claim is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2012). 

2.  New and material evidence has been submitted and the Veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is currently seeking service connection for a bilateral knee disability.  The Veteran's previous claim was denied in a September 1998 Board decision.  The Veteran did not file an appeal or request reconsideration so the Board decision is final.  38 U.S.C.A. § 7104.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the September 1998 Board decision the Veteran's claim was denied in part for failure to establish a bilateral knee disability during her military service.  However, since September 1998 the Veteran again entered active duty for a period between June 2004 and October 2005.  The Board finds this second period of active duty constitutes new and material evidence.  Accordingly, the Veteran's claim for entitlement to service connection is reopened.

As will be discussed below, the Board finds the Veteran's claim for entitlement to service connection for a bilateral knee disability is remanded.

ORDER

The claim for entitlement to service connection for a bilateral knee condition is reopened.


REMAND

As discussed above, the Board previously remanded this matter in January 2013 for further development.  Specifically, the Board requested the AMC complete three actions: obtain service personnel records and complete service treatment records for the Veteran's active duty and active and inactive duty for training for all periods of service, obtain VA treatment records since September 2008, and obtain the Veteran's identified private treatment records.  

Review of the record reflects the AMC completed the first two directives upon remand.  The Veteran's complete service personnel records and service treatment records were obtained and associated with her claims file.  Additionally updated VA treatment records were obtained, including records from the Nevada VA medical center through December 2012 and records from the Houston VA medical center through July 2012.  Accordingly the Board finds all requested development was completed regarding the first two directives.

However, the Board finds the AMC failed to obtain the Veteran's identified private treatment records.  

In March 2013 the Veteran completed an Authorization and Consent to Release Information to the Department of Veterans Affairs for treatment records from a Dr. T.L. in Louisville, Kentucky for treatment regarding her bilateral knee condition in 2002 and 2003.  However it does not appear the AMC made any attempt to obtain these identified records.  Therefore, the Board finds the AMC failed to comply with the remand orders and additional remand is required to obtain these identified private treatment records.

In addition, since more than 180 days have passed, the AMC must first obtain an updated release from the Veteran.  

Alternatively, if the Veteran has copies of these records in her possession she may submit them directly to the VA.  She may also wish to obtain these records herself and submit them to the VA in order to expedite her case (with a letter saying that all records have been obtained so there is no confusion).     

The Board greatly regrets the additional delay that will result from this remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary authorization obtain the Veteran's private treatment records from Dr. T.L. in Louisville, Kentucky, as well as any additional private treatment records identified by the Veteran.  All attempts to secure these records must be documented in the claims folder.

2.  Then, readjudicate the appeal.  If the claim remains denied provide the Veteran and her representative with a supplemental statement of the case allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


